Claimant has appealed from a judgment of the Court of Claims dismissing her claim on the merits. The action was brought to recover damages for personal injuries sustained on July 3, 1938, while claimant was alighting from a rowboat on one of the lakes in Bear Mountain park. At the time of leaving the boat her left leg came in contact with the boat hook resulting in some minor injuries. The Court of Claims found that claimant’s injuries were not sustained by reason of the negligence of the State, its officers or employees. The evidence sustains the finding. Judgment unanimously affirmed, without costs. Present — Ball, P. J., Crapser, Bliss, Heffernan and Foster, JJ.